FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WAWAN GUNTORO HADI SEPUTRO,                      No. 12-71309

               Petitioner,                       Agency No. A096-362-835

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Wawan Guntoro Hadi Seputro, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      As an initial matter, we deny Seputro’s motion to take judicial notice of the

2010 and 2011 State Department reports and we do not consider them. See Fisher

v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (the court’s review is limited to

the administrative record).

      Seputro does not challenge the agency’s past persecution finding.

Substantial evidence supports the agency’s determination that, even under a

disfavored group analysis, Seputro failed to show sufficient individualized risk to

establish it is more likely than not he would be persecuted if removed to Indonesia.

See Halim v. Holder, 590 F.3d 971, 978-79 (9th Cir. 2009); see also Wakkary, 558

F.3d at 1066 (“[a]n applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would

an asylum applicant”). We reject Seputro’s contention that the IJ applied the

disfavored group analysis incorrectly. We also reject Seputro’s contention related

to a pattern and practice of persecution of Christians in Indonesia. Accordingly,

Seputro’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-71309